Bliss, J. (dissenting).
I dissent upon the authority of Matter of Carson (164 Misc. 945; affd., 254 App. Div. 801). The identical claim here involved was made in the Carson case, viz., that the court might, in a summary proceeding such as this, determine the question as to whom the voters in that district had actually voted for and direct a recanvass in accordance' with such determination. We held unanimously against this contention.
Matter of Creedon (264 N. Y. 40) is not an authority for the jurisdiction now attempted to be exercised by the Special Term. There the court directed the inspectors of election to correct their statements of canvass and returns by eliminating therefrom all votes cast for candidates for the office of assessor on certain defectively adjusted voting machines. It was stated in both the prevailing and dissenting opinions in the Appellate Division (239 App. Div. 592), respectively, that it was impossible to tell how many votes should be credited to the respective candidates and that there was no way of bringing about a result which would *177truly register the choice of each elector who voted upon those machines except to have a new election and that this the court could not order. Of course, if the Special Term here is within its powers in its determination to take the testimony of the individual voters as to how they voted then those statements of the law in the two opinions in the Appellate Division are incorrect.